Citation Nr: 1009313	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  98-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for testicular 
carcinoma with right orchiectomy.

3.  Entitlement to special monthly compensation (SMC) based 
on the anatomical loss of a creative organ.

4.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1986 to May 
1991.

This matter is on appeal before the Board of Veterans' 
Appeals (Board) from ratings decision in November 1996 and 
March 1998 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Newark, New Jersey.  The appellant's 
claims file was subsequently transferred to the RO in St. 
Petersburg, Florida.  The case returns from prior Board 
Remands in June 2001, May 2006 and May 2008.  

In March 2001, the appellant had a hearing before a Veterans 
Law Judge at the RO in Newark.  That transcript is of record.  
Thereafter, the appellant's case was remanded in June 2001 
for additional development.  While the case was in remand 
status, the judge that conducted the hearing in 2001 retired 
from the Board.  The appellant was notified of that fact and 
given the opportunity to have another hearing before the 
Board.  He indicated that he wished to do so, and his case 
was again remanded in May 2006 for the express purpose of 
providing him such a hearing.  In September 2006, the 
appellant then testified at a travel board hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg.  
Unfortunately, due to technical problems, a transcript could 
not be made from this hearing. In January 2008, a letter was 
sent to the appellant advising him of the fact that the Board 
was unable to obtain a recording of his proceeding, and he 
was given the opportunity to present testimony at another 
hearing.  The veteran was advised that if he did not respond 
within 30 days from the date of the letter, the Board would 
assume that he did not want a hearing and would proceed 
accordingly.  No response was received.  The Board remanded 
for additional development in May 2008.  The case returns for 
appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
appellant's bilateral defective hearing was not present in 
service, manifest within one year of service, is not related 
to any incident of service including combat or regular duty 
noise exposure.

2.  The preponderance of the evidence establishes that the 
appellant's testicular cancer was not present in service, 
manifest within one year of service, is not related to any 
incident of service including chemical exposure, and is not 
an undiagnosed illness.  

3.  The evidence shows that the appellant has not lost a 
creative organ as a result of a service- connected 
disability.

4.  The appellant's PTSD has not been productive of 
occupational or social impairment due to mild or transient 
symptoms or required control by continuous medication.

5.  The appellant's PTSD does not present an exceptional or 
unusual disability picture.


CONCLUSIONS OF LAW

1.  The appellant's bilateral defective hearing was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The appellant's testicular cancer was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2009).

3.  The criteria for entitlement to special monthly 
compensation based on loss of a creative organ have not been 
met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2009).

4.  The criteria for an initial evaluation greater than 10 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 9411, Diagnostic Code 4.130 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The appellant contends that he has defective hearing and 
testicular cancer as a result of service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system (such as sensorineural hearing loss) or a 
malignant tumor become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

a. Bilateral Defective Hearing

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

The appellant was provided an April 1997 VA examination in 
connection with this claim.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
35
LEFT
5
15
25
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.


The appellant was provided a May 2004 VA examination in 
connection with this claim.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
15
30
LEFT
0
5
35
25
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

The appellant has a hearing loss disability for VA purposes 
as of the May 2004 VA examination.  See Hensley, supra.  

The appellant contends that he had noise exposure during 
service.  The appellant's service personnel records show that 
he served as an indirect fire infantryman.  The appellant's 
DD 214 relates that he is in receipt of a combat infantryman 
badge, denoting combat service.  The Board will assume for 
the purposes of this decision that the appellant had 
inservice noise exposure.  38 U.S.C.A. § 1154(a) and (b).  

At a July 1986 preinduction audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
5
5
5
10

Speech recognition ability was not tested.



During service, the appellant underwent a May 1990 hearing 
conservation test.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
5
LEFT
5
0
20
20
15

Speech recognition ability was not tested.  The form 
indicates that the appellant was routinely exposed to 
hazardous noise.

At an April 1991 separation from service physical 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
10
5
0
LEFT
0
0
25
10
10

Speech recognition ability was not tested.

The appellant was discharged to the Army Reserve.  A July 
1992 quadrennial physical examination contained an 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
5
0
5
LEFT
5
10
15
10
10

Speech recognition ability was not tested.  On his report of 
medical history, the appellant denied hearing loss and ear 
trouble.

These results show a shift in the ranges, but normal hearing 
in both ears, except in the left ear at 2000 Hz, at 
separation.  See Hensley, supra.  The appellant did not have 
a hearing loss disability at separation.  See id.  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed below, such competent medical nexus 
evidence is lacking.

With respect to the appellant's contentions that he has 
experienced hearing loss since service or as a result of 
service, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  In this case, the 
objective audiological testing demonstrates that the 
appellant did not have a hearing loss disability for VA 
purposes until 2004, more than a decade after service.  The 
appellant's statements regarding continuity are outweighed by 
such tests.  The appellant's contentions that his hearing 
loss continues to worsen as a result of service such that his 
hearing loss is now a disability addresses a medical 
question, whether a progressive hearing loss is the result of 
service, age, or other ongoing factors.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The RO sent the appellant's record for an April 1997 VA 
examination and opinion to determine if his current 
complaints of hearing loss were related to service.  
Following interview and examination of the appellant and 
review of the claims file and his service treatment records, 
the examiner concluded that his hearing loss was not at least 
as likely as not related to service.  The examiner pointed to 
the separation and post-service audiometric results as the 
primary reason for the hearing loss being unrelated to 
service.  

The appellant was sent for another VA examination in May 
2004.  Similarly, the examiner concluded that his hearing 
loss was not at least as likely as not related to service, 
again relying on the separation and post-service audiometric 
results as the primary reason for the hearing loss being 
unrelated to service.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The appellant did not have 
a hearing loss disability at separation.  A year later he had 
normal hearing.  The appellant denied hearing loss at that 
time.  While there is some shift in his hearing during 
service, such a change is not necessarily the cause of his 
current disabilities.  The 1991, 1992 and 1997 audiometric 
examinations outweigh the appellant's allegations of hearing 
loss at or immediately after separation.  The Board 
recognizes that the appellant is competent to report the 
noise exposure, but that also is not enough to establish a 
nexus between noise exposure and his current disability, as 
established in 2004.  The 1997 and 2004 opinions are 
competent, based on the facts of record, interview and 
examination, offering a rationale as to why the hearing loss 
disorder is unrelated to service.  The Board finds that the 
preponderance of the evidence is against a relationship 
between the appellant's current hearing loss disability and 
any incident of service, including combat or regular noise 
from his duties as an indirect fire infantryman.  Service 
connection on a direct basis must be denied.  See Hensley and 
Hickson, both supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's hearing loss was not shown for more 
than a decade after service.  The appellant cannot benefit 
from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Testicular Cancer

The appellant has submitted his initial treatment records for 
testicular cancer.  An April 10, 1996, note describes the 
onset of the disorder as a four week history of right hemi-
scrotal swelling and tenderness.  The appellant had noted 
pain and discomfort with associated low grade fever and 
nausea.  The appellant had tenderness and observed that the 
right testicle had become larger than the left.  The 
appellant apparently provided his service treatment records 
to the doctor at that time.  The doctor noted treatment for a 
urinary tract infection in 1987.  The doctor indicated that 
testicular cancer was rare for blacks to have such a cancer, 
but that it could happen.  The doctor thought that the 
disorder was not cancer at that time, given the appellant's 
history.  An exploratory surgery was performed on April 15, 
1996, with removal of the right testicle.  Laboratory study 
revealed the presence of tumor cells.  The appellant was 
diagnosed with embryonal cell carcinoma of the testes.  
Further evaluation revealed metastases to the lungs.  
Treatment was ultimately successful in sending the cancer 
into remission.  VA treatment records from 2008 indicate that 
there has been no evidence of cancer for ten years.  

The appellant separated from service in 1991.  Given the 
onset symptomatology described in the April 1996 records, the 
cancer was not present in service or manifest within the 
first year following separation.  Thus, service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309, supra.  Similarly, service connection on the 
basis of continuity is not warranted.  See 38 C.F.R. § 3.303, 
supra.  

The appellant contends that he has testicular cancer as a 
result of chemical exposure during service.  The appellant 
served in the Southwest Asia Theater during the Persian Gulf 
War from August 1990 to April 1991.  There is no specific 
evidence of chemical exposure in his service treatment 
records or service personnel records.  The appellant has not 
specified what chemicals were present during his exposure.

In May 2004, the appellant underwent a VA genitourinary 
examination in connection with this claim.  The appellant 
told the doctor that he was exposed to chemicals during 
military service and that his cancer was diagnosed before the 
standard age for the cancer.  The appellant contended that 
the chemical exposure was the likely cause of his cancer.  
After reviewing the appellant's history, the examiner 
indicated that the chemical exposure was at least as likely 
as not the cause of the cancer.  No rationale was provided 
and no citation to medical references was made.  

The claims file was sent for a second VA opinion in November 
2005 to address the nexus question again.  The examiner noted 
the appellant's history as described above.  The examiner 
indicated that an opinion as to the etiology of the cancer 
would be speculative.  The examiner noted the cancer was not 
present during service or within one year of service.  In 
sum, the examiner concluded that the cancer was not due to 
military service.  

The Board determined previously that the medical evidence was 
inadequate to proceed to a decision on the claim.  The 
absence of a rationale for the opinion rendered the May 2004 
opinion inadequate for ratings purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Similarly, the 
absence of a rationale for the November 2005 opinion as to 
why an etiology would be speculative rendered that opinion 
inadequate.  See id.  Accordingly, the Board remanded for 
another opinion that would resolve this question.

The appellant was scheduled for an August 2008 VA 
examination.  Prior notice was sent to the appellant.  The 
appellant failed to report for the examination.  The 
appellant notified the AMC that he had been out of state when 
the notice for the examination came and requested 
rescheduling.  The appellant was rescheduled for a December 
2008 VA examination.  Prior notice was sent to his current 
address.  The appellant failed to report again.  The 
appellant has been warned about the need to report for 
examinations in connection with this claim in the May 2008 
Board remand.  The Board must proceed to consider the claim 
without the benefit of an adequate medical opinion.  See 
38 C.F.R. § 3.655 (2009).

The Board finds that the evidence of record regarding nexus 
is insufficient to establish that the appellant's testicular 
cancer was at least as likely as not the result of service.  
While the May 2004 opinion raises the possibility of a nexus, 
it is inadequate for ratings purposes.  The November 2005 
opinion is also inadequate, but does not support the 
appellant's contentions.  With respect to the appellant's 
contentions that he had cancer as a result of inservice 
chemical exposure, the Board notes that the appellant is a 
lay observer.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  In this case, the appellant reports 
chemical exposure and the development of cancer several years 
later.  His statements are not offered to establish diagnosis 
or continuity of symptomatology.  Instead, he seeks to 
establish the likely etiology of a cancer due to chemicals, 
by a process unobservable by laypersons.  The appellant is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Thus, the Board finds 
that the appellant is not competent to offer nexus evidence.  
In the absence of competent lay evidence or adequately 
supported medical evidence, the Board finds evidence of 
record regarding nexus is insufficient to establish that the 
appellant's testicular cancer was at least as likely as not 
the result of inservice chemical exposure.  Service 
connection on a direct basis must be denied.  See Hickson, 
supra.  

Finally, the Board has also considered the appellant's 
service in Southwest Asia.  Service connection may be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  Unlike the elements for direct service 
connection given above, for the undiagnosed illness part of 
the appellant's claims, as discussed in more detail below, 
competent evidence linking a current disability to an event 
during service need not be provided.  Gutierrez v. Principi, 
19 Vet. App. 1 (2004).  The Board notes that the appellant 
does not have an undiagnosed illness.  Instead, the diagnosis 
of cancer is quite clear.  Thus, the appellant may not 
benefit from the undiagnosed illness presumption.

The preponderance of the evidence establishes that the 
appellant's testicular cancer was not present in service, 
manifest within one year of service, is not related to any 
incident of service including chemical exposure, and is not 
an undiagnosed illness.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Special Monthly Compensation

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2009).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one- 
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

In this case, the evidence shows that the appellant lost one 
testicle due to testicular cancer.  A May 2004 VA examination 
report indicates that the appellant had a zero sperm count on 
testing.  Thus, anatomical loss is shown on the record.  The 
report also establishes that both the loss of the right 
testicle and zero sperm count were the result of testicular 
cancer.  As discussed above, the Board concludes that service 
connection for testicular cancer is not warranted.  
Accordingly, the anatomical loss of a testicle is not the 
result of a service-connected disability.  The Board 
concludes that special monthly compensation for loss of a 
creative organ is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's special monthly 
compensation claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Increased Rating

The appellant contends that he is entitled to an initial 
rating in excess of 10 percent for his PTSD.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant's service-connected PTSD is evaluated as 10 
percent disabling under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating requires evidence of the following:

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).



A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 81-90 indicates "[a]bsent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, and no more than everyday problems or concerns 
(e.g., an occasional argument with family members)."  A 
score of 71-80 indicates that "[i]f symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), with no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

The appellant's VA 1996 to 2001 treatment records from East 
Orange, New Jersey, do not reveal substantial treatment for 
PTSD.  The appellant had some visits in 2000 and 2001.  The 
appellant reported difficulty sleeping, increased 
irritability, poor appetite and fatigue, after hearing of a 
terrorist attack on a Navy ship.  The appellant also reported 
concern over irritability and hyperarousal in the last three 
months.  The appellant's workload had increased and he 
expected continued pressure as the only other welder in his 
shop planned to quit.  The appellant also reported stress 
from potential military conflicts in the Middle East and 
China.  The appellant was to continue relaxation breathing 
and consider ways to compromise with his employer.

The appellant underwent several VA examinations in connection 
with this claim, in April 1997, December 1998, March 2000 and 
May 2004.  

The April 1997 VA examination report indicates a diagnosis of 
PTSD but with mild symptoms.  The appellant did not work for 
the first six months after service.  He then took a job as a 
spa attendant, which lasted three years.  He reported that he 
worked effectively at the job.  In 1994, the appellant 
switched jobs and became a driver and welder.  He also 
married in 1994.  He reported an excellent relationship with 
his wife.  He reported socializing with others, but avoiding 
close relationships.  The appellant indicated that his reason 
for avoiding close relationships was that he had seen others 
taken advantage of.  The appellant reported restless sleep, 
occasional night sweats and sudden awakening in a hyper alert 
state.  He reported dreams of his Persian Gulf war 
experiences about once a month.  He reported occasional 
visualization of an explosion in which his friend was 
injured.  He reported occasionally lapsing into thoughts of 
his experiences but no flashbacks were described.  The 
appellant denied any interference with activities or at work.  
He denied a startle reaction to loud sounds, but was alert to 
danger in crowded public places.  He had no conflicts with 
authorities.  He was attending welding school at night and 
was doing well.  He also attended church regularly.  On 
examination, the appellant was alert and oriented times 
three, with a conventional appearance.  He had no unusual 
mannerisms or behavior.  He was initially tense, but relaxed 
during the course of the interview.  He had normal speech and 
communication.  Affect was expressed appropriate to thought 
content.  His mood was neutral.  No disturbance of mental 
stream thought or perception was noted.  Memory and 
concentration were intact.  His insight was fair and judgment 
was intact.  The appellant received a GAF score of 70.  

The December 1998 VA examination report indicates a similar 
level of functioning.  The appellant related reduced 
tolerance to stress or provocation.  He reported becoming 
irritable and withdrawn, but there appeared to have been no 
episodes of agitation or aggressiveness.  The appellant would 
wake every night at three a.m. feeling anxious and sweating.  
He would then check the doors and windows.  He reported 
dreams of his Persian Gulf war experiences.  While awake, he 
had infrequent thoughts and recollections about the war.  
This was described as happening twice a week for about thirty 
seconds.  A brief lapse in concentration was reported.  On 
examination, the appellant was alert and oriented times 
three, with a conventional appearance.  He had no unusual 
mannerisms or behavior.  There was no cognitive deficit.  He 
had normal speech and communication.  Affect was expressed 
appropriate to thought content.  His mood was neutral.  No 
disturbance of mental stream thought or perception was noted.  
Memory and concentration were intact.  His insight was fair 
and judgment was intact.  The appellant was given a GAF of 
90.  

The appellant was seen for another VA examination in March 
2000.  He did not receive medications.  He reported attending 
the East Orange PTSD clinic once a week.  The appellant was 
still employed as a welder.  He stated that he performed his 
duties satisfactorily.  He denied conflicts with co-workers 
or supervisors.  He stated that he was socially avoidant, 
frequently becoming irritable and may become agitated with 
minor provocation.  He reported that this caused tension in 
his marriage.  He reported interrupted sleep, awakening every 
night after three or four hours, perspiring.  He would dream 
about his Gulf War experiences about once a week.  He 
reported that he would become agitated in his sleep, cry out 
and strike his wife.  When not occupied during the day, the 
appellant would experience brief memories of the Gulf War.  
He reported being uncomfortable in crowded conditions and is 
alert and suspicious of others who approach too closely or 
make physical contact.  He stated that he is able to function 
in public and enjoyed activities such as martial arts.  He 
denied excessive reaction to unexpected sounds.  He stated 
that he bonds well with family members and his wife but 
resists new relationships.  On objective examination, the 
appellant displayed the same behavior and manner as in the 
April 1997 and December 1998 reports.  The appellant was 
given a GAF score of 80.

The last VA examination report of record is from May 2004.  
The examiner reviewed the appellant's claims file.  The 
examiner noted that the prior examinations had consistently 
found the appellant's symptoms to be mild.  The appellant 
complained of poor sleep.  The appellant complained of 
hypervigilance while in public.  The appellant attributed 
marital conflicts to his PTSD.  He also reported stress in 
his marriage due to sterility following testicular cancer, as 
described above.  He indicated that he was frequently 
irritable and became agitated with minor provocation.  He 
reported that he and his wife had separated, largely due to 
his anger.  He denied any incidents of physical violence, but 
did "a lot of yelling."  He denied any fights since service 
and had had no arrests.  He reported dating a woman in a long 
distance relationship.  He reported having one close friend 
and fifteen to twenty social friends.  He said that he was 
very active in his church, attending functions at least twice 
a week.  He reported enjoying video games, jet skiing, 
renting movies, reading and traveling.  He reported continued 
involvement in the martial arts, going to seminars about 
twice a year.  When not occupied during the day, the 
appellant would experience brief memories of the Gulf War.  
He reported being uncomfortable in crowded conditions and is 
alert and suspicious of others who approach too closely or 
make physical contact.  He stated that he is able to function 
in public and enjoyed activities such as martial arts.  He 
denied excessive reaction to unexpected sounds.  He denied 
flashbacks.  The appellant reported treatment with a 
psychologist to help with his sleeping problems.  The 
appellant reported that his employment was going well and 
that he hoped to get additional training for underwater 
welding, which was to begin two months after the examination.  
He reported that he was experiencing stress at work that 
sometimes he had to leave work early.  He also reported being 
the fastest welder at his job and receiving work that needed 
to be done quickly.  He continued to work for the same 
company that hired him as a welder in 1996.  He denied 
conflicts with supervisors.  He described his self-esteem as 
high, denied significant guilt, and expressed hope for his 
future.  He reported some stress due to recently moving from 
New Jersey to Florida.  On objective examination, the 
appellant was alert and oriented times three.  He had no 
unusual mannerisms or behavior.  He had speech normal in rate 
and volume.  The appellant performed some memory and 
concentration exercises, which did not suggest significant 
problems with attention, concentration or recent memory 
functioning.  His mood was neutral.  No delusions, 
hallucinations, paranoia or grandiosity were present.  His 
insight was fair and judgment was intact.  He denied 
homicidal or suicidal ideation.  

The appellant's VA treatment records from Gainesville, 
Florida, are similarly short on PTSD treatment.  The 
appellant was first seen in December 2003.  PTSD appears on 
the active problem list.  The appellant denied feeling 
unhappy, depressed, or anxious.  He denied crying spells and 
insomnia.  He had no homicidal or suicidal ideation.  The 
appellant was found to have judgment and insight within 
normal limits.  He was alert and oriented times three.  His 
remote and recent memory were intact.  He had no mood 
disorder and his affect was appropriate.  A preventive 
medicine educational note shows that the appellant answered 
no to all questions during depression and PTSD screenings, 
and denied all symptoms mentioned in a separate interview.  A 
September 2006 preventive medicine educational note shows 
that the appellant answered no to all questions during 
depression and PTSD screenings, denying all symptoms 
mentioned.  A September 2006 note indicates that the 
appellant was still a welder and had moved due to his job.  
The appellant was found to have judgment and insight within 
normal limits.  He was alert and oriented times three.  His 
remote and recent memory were intact.  He had no mood 
disorder and his affect was appropriate.  A September 2007 
primary care follow up note indicates that the appellant 
reported some stress and was thinking about more counseling 
for PTSD.  A preventive medicine education note from the same 
day indicates that the appellant answered no to all questions 
during a PTSD screening.  The appellant was seen in February 
2008 to arrange a pulmonary function test for his job as a 
diver/rigger.  The appellant was required to have this test 
every six months for the job.  

The appellant's presumably former spouse sent in an April 
2004 statement indicating that the appellant had engaged in a 
variety of abusive behaviors toward her over the course of a 
twelve year marriage.  The statement indicates that the 
appellant left his spouse six months after she was in a 
traumatic car accident.  

The appellant's VA treatment records and VA examination 
reports indicate that the appellant's PTSD has not been 
productive of occupational or social impairment or require 
continuous medication.  The April 1997, December 1998, and 
March 2000 VA examination reports indicate minimal symptoms, 
at worst.  The appellant's recent VA treatment records from 
2005 to 2008 show that the appellant denied active symptoms 
on screenings.  He has had a stable employment history, 
moving from a spa attendant, to driver, attending night 
school to become a welder, working as a welder for several 
years before finally progressing into a job as a 
diver/rigger.  The Board notes that the appellant's most 
recent employment is hazardous in nature, denoting a 
tolerance for work stress that belies significant psychiatric 
impairment.  The May 2004 VA examination report showed a GAF 
score of 65, indicating some mild impairment.  The Board 
notes that the appellant's employment remained undisturbed at 
that time and his reported symptoms were similar to those 
reported in his prior VA examination reports.  The appellant 
has not been on medication for his PTSD, does not seek 
regular counseling for PTSD, and has several medical 
examinations that indicate very little impairment.  There are 
multiple indications that the appellant resists new 
relationships, but the appellant is fully capable of 
establishing and maintaining effective work relationships 
over the course of several years.  

The Board has considered the statement provided by the 
appellant's ex-wife.  The abuse she reports occurred at a 
time when the appellant had few symptoms of PTSD.  The Board 
notes that the description of the appellant's behavior is 
inconsistent with all other reports, including multiple 
examinations and years' worth of treatment records.  The 
statement is unsigned and was sent as the time that the 
marriage was dissolving.  The Board places more probative 
weight on the consistent disability picture presented by the 
remaining evidence of record.  

The ratings criteria indicate that a 30 percent rating is 
warranted for symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  The appellant has not had depressed mood, 
anxiety, panic attacks or mild memory loss.  While he has had 
chronic sleep impairment and suspiciousness, the Board notes 
that his occupational functioning has been sufficient to 
merit a promotion to more technically difficult and dangerous 
work.  The appellant reported in 2004 that he occasionally 
had to leave work due to stress, but at the same time was 
promoted to an even more stressful and demanding job within 
the company.  He then maintained that employment for several 
years.  The preponderance of the evidence does not support a 
finding that the appellant's PTSD was productive of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Thus, 
the Board finds that the appellant's PTSD symptoms are not of 
such severity to warrant a higher evaluation in light of his 
entire disability picture.  See 38 C.F.R. §§ 4.7, 4.130 
(2009).  In this regard, this symptomatology does not appear 
to impact the appellant's psychosocial functioning to a 
degree sufficient to support a higher initial rating on a 
schedular basis.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's psychiatric 
disability is not inadequate.  The appellant has reported 
irritability, hyperarousal, motivation and mood impairment 
and social and occupational functioning impairment that is 
consistent with the symptoms contemplated by the schedular 
criteria.  The appellant has had a successful progression of 
jobs, moving into higher responsibility and stress positions 
without impairment, lost time due to PTSD hospitalizations or 
evidence of marked interference with employment due to PTSD.  
There are no symptoms of psychological functioning left 
uncompensated by the schedular criteria.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for an initial rating in excess of 10 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection, SMC and an increased initial rating.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  Compliance 
with the first Quartuccio element requires notice of these 
five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

A letter dated in August 2003 satisfied the duty to notify 
provisions as to the service connection and initial rating 
claims, except as to the degree of disability and effective 
date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Similarly, an August 2005 
letter satisfied the duty to notify provisions for the SMC 
claim, except as to the degree of disability and effective 
date elements of Dingess.  Id.  Notice of the degree of 
disability and effective date elements of Dingess was 
provided in a May 2008 letter.  The appellant filed the 
instant claims before the passage of the VCAA.  Thus, notice 
cannot be timely.  Although these letter were not sent prior 
to initial adjudication of the appellant's claims, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, he was provided ample opportunity to respond 
with additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in 
November 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Board finds any timing error to be non-
prejudicial.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board remanded this case three times, in 
June 2001, May 2006 and May 2008.  In June 2001, the Board 
remanded so that the RO could elicit more information from 
the appellant as to obtain further records and schedule the 
appellant for audiological, genitourinary and psychiatric 
examinations.  A March 2003 letter satisfied the Board's 
instruction to elicit further evidence.  The examinations 
were provided as instructed in May 2004.  The Board concludes 
that the instructions of the June 2001 examination have been 
satisfied.  The Board remanded in May 2006 to provide the 
appellant a second hearing before the Board.  As mentioned in 
the Introduction, the second hearing occurred in January 
2008.  The Board concludes that the May 2006 remand has been 
satisfied.  The Board's May 2008 remand instructed the AMC to 
obtain the appellant's VA treatment records from the East 
Orange (1996-2001) and Gainesville (2005 to the present) VA 
Medical Centers and obtain VA opinions and examinations.  The 
appellant's records from East Orange from 1996-2001 and 
Gainesville from 2005 through 2008 were obtained.  The RO 
scheduled examinations for the increased rating claim in 
August and December 2008, but the appellant failed to report 
for them.  The appellant has offered no cause as to his 
failure to report.  While VA has a statutory duty to assist 
the appellant in developing evidence pertinent to a claim, 
the appellant also has a duty to assist and cooperate with VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Without the appellant's cooperation, the RO could do nothing 
more to satisfy the Board's May 2008 remand.  The Board finds 
that the RO complied substantially with May 2008 remand 
instructions.  Further remand for additional development of 
the prior remand instructions is not warranted.  See Stegall, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2004 medical examination to 
obtain an opinion as to whether his defective hearing was the 
result of inservice noise exposure.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.  

As discussed above, the appellant underwent a May 2004 VA 
examination in connection with his testicular cancer claim.  
The opinion provided in the examination report is inadequate 
for failing to state a rationale.  See Nieves-Rodriguez, 
supra.  The appellant's claims file was sent for a VA 
opinion, which was provided in November 2005.  This was also 
inadequate for failing to state a rationale.  See id.  The 
Board remanded to obtain an examination and opinion that was 
adequate.  As discussed above, the appellant failed to report 
for the examinations.  He has not offered cause as to why he 
failed to report for the December 2008 examination.  The 
Board concludes that further development is not warranted.  
See Wood, supra.  The Board will consider the testicular 
cancer claim on the basis of the record as it stands.  See 
38 C.F.R. § 3.655 (2009).

The Board notes that the appellant was not afforded a 
specific examination for the SMC claim.  The May 2004 VA 
examination report clearly attributes the appellant's 
sterility and loss of the right testicle to the cancer 
treatment.  The claim has been denied due to the operation of 
law and determinations in the cancer service connection 
claim.  No further examination is warranted.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA psychiatric 
examination in May 2004.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 VA examination report 
is thorough.  The Board remanded this case in May 2008 in 
part to provide the appellant with a more recent VA 
examination on his PTSD symptoms.  The RO scheduled follow-up 
examinations for the increased ratings claim in August and 
December 2008, but the appellant failed to report for them.  
While VA has a statutory duty to assist the appellant in 
developing evidence pertinent to a claim, the appellant also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood, supra.  It is incumbent upon an appellant to submit to 
VA examinations when applying for a VA benefit, especially in 
instances, such as in this case, where the examination is 
essential to assessing the current severity of his service- 
connected disability.  38 C.F.R. § 3.326, 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral defective 
hearing is denied. 

Entitlement to service connection for testicular carcinoma 
with right orchiectomy is denied.

Entitlement to SMC based on the anatomical loss of a creative 
organ is denied.

Entitlement to an initial rating higher than 10 percent for 
PTSD is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


